DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “curved body made up of a plurality of layers…rolled or inlaid” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation “straps of a harness that pass through the shoulders of a user”. It is unclear to the examiner how the straps can physically pass through the shoulders of a user. The examiner assumes for the purpose of this Office Action that the applicant means to say that the straps pass over the shoulders of a user.
Dependent claims not directly named are rejected for being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (9,332,795).
Jung discloses: 
Claim 1: A safety harness collar for the protection of personnel working at heights comprising: 
a substantially curved body (Fig. 3-4; 108) made up of a plurality of layers of various synthetic or organic materials rolled or inlaid (Col. 10, lines 62-67 and Col. 11, lines 1-11), housed in a containment cover that offers a certain hardness and at the same time a certain flexibility and cushioning (Col. 10, lines 62-67 and Col. 11, lines 1-11) which includes at least two fixing means to fix on the straps of a harness (Fig. 1; 116, 118, Col. 9, lines 18-38) that pass through the shoulders of a user and intersect in the front and rear area of the user (Fig. 12; 100, 102, 108), to hold on and be arranged around the nape of the neck and sides of the user's neck to offer support and limit the abrupt movement of the neck towards the back of the user that prevents cervical damage and even the death of the user in the event of a fall (Fig. 12; 100).  
Claim 2: Jung discloses the collar for safety harness for the protection of personnel working at heights, according to claim 1, wherein the body comprises rigid, but at the same time malleable materials and in the outer layers soft and cushioned materials to offer optimal support to the user's neck (Col. 10, lines 62-67 and Col. 11, lines 1-11).  
Claim 3: The collar for safety harness for the protection of personnel working at heights, according to claim 1, wherein it is connected with connecting means to a jacket that surrounds the user's shoulders and extends towards the chest area and towards the back area (Col. 9, lines 51-65); 
wherein the jacket comprises fastening means (Fig. 1; 116, 118, Col. 9, lines 18-38), preferably belts that embrace the straps of a harness that pass through the shoulders of a user and intersect in the front and rear areas of the user (Fig. 12; 100, 102, 108).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635